Claimant makes this motion in conjunction with an appeal to this Court from the Compensation Commissioner's denial of her motion for correction of and additions to the finding. The effort is to have the Commissioner now find on the same evidence, that the claimant's decedent was not a "relief worker" but an employee within the meaning of the Act.
The question of the legal relationship subsisting between the claimant's decedent and the respondent was one essentially to be determined by the Commissioner. According to the finding it was determined and upon the basis of that finding the cause was disposed of and judgment entered on January *Page 49 
25, 1938.
It would appear that the claimant relied upon such findings in urging before this Court that the award made should be sustained.
The instant motion presents none of the reasons under the circumstances which would justify the Court in opening the judgment and vacating it. If a mistake was made by the Commissioner he will most likely be anxious to correct it if the proper motion is presented to him and such motion contains matter which would enable and justify him in doing so.
   Motion denied.